Title: From Thomas Jefferson to David Meade Randolph, 1 September 1793
From: Jefferson, Thomas
To: Randolph, David Meade



Dear Sir
Philadelphia Sep. 1. 1793.
 
I should with great satisfaction have complied with the desire of Mr. Gregorie, patronised by yourself and Mr. Barksdale, by recommending him for the appointment of Consul at Dunkirk, but that it has been decided to have three consulships only on the Atlantic coast of France, to wit, at Bordeaux, Nantes and Havre. Under this arrangement Dunkirk is within the Consulate of Havre, and the business of the US. at Dunkirk has been done by a Mr. Coffyn, an American, appointed by Dr. Franklin, ever since the beginning of the revolution war. He has done it well, and I am confident it was no part of Mr. Gregorie’s view to wish that appointment. I will ask the favor of you to communicate this to the other two gentlemen, and am with great esteem, Dr. Sir Your friend & servt

Th: Jefferson

